Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The substitute specification filed on 9/20/2019 has been entered.

Applicant’s election of group II, the valve shown in FIG. 31A, the replaceable module shown in FIG. 42, the first member being made of flexible material in the reply filed on 4/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The drawings are objected to because:
A lead line and reference number for the “system 2700” mentioned on line 7 of paragraph 223 is missing from the drawings;
Lead lines and reference numbers should be added to FIG. 41 for the first slot 3262 (see line 6 of paragraph 246), second slot 3264 (see line 6 of paragraph 246), hole 3266 (see line 7 of paragraph 246), top surface  3268 (see line 7 of paragraph 246), inner wall 3274 (see line 8 of paragraph 246), outer wall 3274 (see line 8 of paragraph 246), second tabs 3282 (see line 8 of paragraph 247), slot 3276 (see line 1 of paragraph 247);
The first tabs 3280 mentioned on line 8 of paragraph 247 is not shown in FIG. 41.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

The disclosure is objected to because of the following informalities:
On line 8 of paragraph 227, “271” should be changed to –2710--;
On lines 7-9 of paragraph 225, “2743” should be changed to –2742--;
On line 4 of paragraph 227, “2742” should be changed to –3224--;
On line 4 of paragraph 227, --3214—should be inserted after “ring member”;
On line 6 of paragraph 229, “biasing member 2734” should be changed to –biasing member 2732--;
On line 7 of paragraph 240, “3230” should be changed to –3228--;
On line 8 of paragraph 240, “3228” should be changed to –3238--;
On line 4 of paragraph 248, “3276” should be changed to –3270--;
On line 1 of paragraph 251, “second “3260” should be changed to –3258--;
On line 2 of paragraph 251, “3258” should be changed to “3260—;
On line 3 of paragraph 251, “second “3260” should be changed to –3258--;
On line 4 of paragraph 251, “third” should be changed to –second--.
Appropriate correction is required.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17-26  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning line 2 of claim 13, “the first member” lacks antecedent basis.
With respect to line 4 of claim 17, it is unclear as to what structure “a first member configured to be disposed within the tank” is meant to imply since the dimensions of the tank have not been specified. Concerning line 6, it is unclear as to what activation element size is being specified since the size of the tank has not been specified.
Regarding lines 4-6 of claim 21, it is unclear as to what structure the limitation “the activation surface being configured to be located 0-30% of the predetermined depth from the open end when the first member is inserted in the tank since the dimensions of the tank and first member have not been specified.
Concerning lines 2-4 of claim 22, it is unclear as to what structure “activation surface that is configured to be parallel with the location surface when the first member is inserted into the tank” since the orientation of the location surface of the tank has not been clearly specified.

Concerning claim 24, defining the location of the “rib” in relation to “the valve” is considered unclear since the precise location of the valve in relation to the activation element has not been accurately defined.
Concerning line 5 of claim 26, “the cylinder” lacks antecedent basis.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 17-23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gannon et al (US 6,485,639).
With respect to claim 12, Gannon et al disclose a fluid purification device including a first member 20 (see FIG. 1), the first member having a first open end (e.g., the upper end), a first element 21 coupled to and disposed about the first open end, and a porous second member 48, the second member being operably coupled to the first element and enclosing the first open end.

	Regarding claim 14, Gannon et al disclose the first member as being made from a flexible material (e.g., polyvinylchloride or polyolefin of which are, to some extent, flexible, see lines 37-43 of col. 6).
With respect to claim 17, the limitation “an activation element being configured to engage the valve when the activation element is disposed in the tank” recited on lines 6-7 invokes the constraints of 35 U.S.C. 112(f) and corresponds to the structure of the top surface 3224 of first ring 3214 shown in FIG. 34. Gannon et al discloses a fluid purification device including a first member 20 having a purification media 40 disposed therein, and an activation element (e.g., defined by the top surface of ring 21). The limitations to the tank and valve relate to intended use and carry little patentable weight since the tank and valve have not been positively claimed in combination with the device.
Concerning claim 18, Gannon et al disclose the activation element as being operably coupled to the first member (e.g., since the activation element is defined by the upper flat surface part 21 and because part 21 is coupled to the first member 20).
As to claim 19, Gannon et al disclose a porous second member 48, the second member 48 being operably coupled to the activation element and enclosing the end of the first member (see FIG. 1).
Regarding claim 20,  Gannon et al disclose the activation element as being integral with the first member (e.g., since parts 20 and 21 are held against one another in an integral whole as shown in FIG. 1).
Concerning claim 21, Gannon et al disclose the activation element as including an activation surface (e.g., defined by the top surface of ring 21). The limitations to the tank relate 
Concerning claim 22, Gannon et al disclose the activation element as including an activation surface (e.g., defined by the top surface of element 21). The limitations to the tank relate to intended use and carry little patentable weight since the tank has not been positively claimed in combination with the device.
Concerning claim 23, Gannon et al disclose the activation element as including an activation surface (e.g., defined by the top surface of element 21). The limitations to the tank and valve relate to intended use and carry little patentable weight since the tank and valve have not been positively claimed in combination with the device.
With respect to claim 26, Gannon et al disclose the first member and activation element as being sized to fit within a tube that is 220 mm long (e.g., assuming a height of 2” for each of layers 40 and 45, see lines 13-17 of col. 7 and FIG. 1) and has a 205 mm inner diameter (e.g., assuming a diameter of 2”, see lines 35-37 of col. 6). 

Claim 24-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (4,654,140) discloses a filter including an indicator for indicating when no filter element is installed in a fluid system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773